Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022, that includes a response to the Final Office Action mailed December 21, 2021, has been entered. Claims 31 and 38 have been amended; claims 1-30, 32, and 35 have been canceled; and no claims have been newly added. Claims 31, 33, 34, and 36-39 are under examination.
Withdrawal of Prior Claim Objections
Claims 31 and 38 have been satisfactorily amended. Therefore, the objection to these claims presented in the Final Office Action mailed December 21, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 32 has been canceled. Therefore, the 35 USC 112(b) rejection presented in the Final Office Action mailed December 21, 2021 is hereby withdrawn.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 31, 33, 34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Symons et al. (Medical Hypotheses. 2001; 57(1): 56-58), in view of Brown (WIPO Application Pub. No. WO 94/20115).
Applicant Claims
Applicant claims a composition for “sensitizing” radiotherapy or chemotherapy comprising 0.1-3.5 wt% hydrogen peroxide and 0.1-10 wt% hyaluronic acid or a salt thereof; wherein the composition is “in an injection form” or used as an injection. Applicant also effectively claims a “kit” comprising the hydrogen peroxide and the hyaluronic acid for mixing at the time of use. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Symons et al. disclose that a composition comprising 0.06-3 wt% hydrogen peroxide (H2O2) can be injected directly into a tumor for a potent antitumor effect with minimal to no side effects. 
Brown discloses that a composition comprising 1 wt% hyaluronic acid can be injected directly into a tumor for a potent antitumor effect with minimal to no side effects. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Symons et al. do not explicitly disclose that the composition further contains 0.1-10 wt% hyaluronic acid or a salt thereof. This deficiency is cured by the teachings of Brown. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Symons et al. and Brown, outlined supra, to devise Applicant’s presently claimed composition. 
Symons et al. disclose that a composition comprising 0.06-3 wt% hydrogen peroxide (H2O2) can be injected directly into a tumor for a potent antitumor effect with minimal to no side effects. Since Brown discloses that 1 wt% hyaluronic acid can also be injected directly into a tumor for a potent antitumor effect with minimal to no side effects; one of ordinary skill in the art would thus be motivated to modify the Symons et al. composition by adding 1 wt% hyaluronic acid with the reasonable expectation that the resulting composition, when injected directly into a tumor, will successfully exhibit a potent antitumor effect with minimal to no side effects. 
A composition and a “kit” comprising the composition, presumably in containers with instructions, i.e. nonfunctional printer matter, are not patentably distinct products, and thus claim 33 is also obvious for the same reasons discussed. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
NEW GROUNDS OF REJECTION
II. Claims 31, 33, 34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Murad (U.S. Patent Application Pub. No. 2002/0054918).
II. Applicant Claims
Applicant claims a composition for “sensitizing” radiotherapy or chemotherapy comprising 0.1-3.5 wt% hydrogen peroxide and 0.1-10 wt% hyaluronic acid or a salt thereof; wherein the composition is “in an injection form” or used as an injection. Applicant also effectively claims a “kit” comprising the hydrogen peroxide and the hyaluronic acid for mixing at the time of use. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Murad discloses a composition comprising 0.01-6 wt% hydrogen peroxide (H2O2) and 0.01-20 wt% of a moisturizing agent; wherein the moisturizing agent can be hyaluronic acid, and wherein the composition can be e.g. an aqueous solution or other liquid (see claims 1, 2, and 5-7; paragraph 0060).  
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Murad does not explicitly anticipate the instantly claimed composition. However, the Murad disclosure is certainly sufficient to render the claimed composition prima facie obvious within the meaning of 35 USC 103.  
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Murad, outlined supra, to devise Applicant’s presently claimed composition. 
Murad discloses a composition comprising 0.01-6 wt% hydrogen peroxide (H2O2) and 0.01-20 wt%, a moisturizing agent, and a carrier or excipient; wherein the composition cleanses and moisturizes the skin. Since Murad expressly discloses that the moisturizing agent can be hyaluronic acid, and that the composition can be e.g. an aqueous solution or other liquid (i.e. in injectable form), one of ordinary skill in the art would thus be motivated to employ hyaluronic acid as the moisturizer, with the reasonable expectation that the resulting composition, when topically applied to skin, will successfully cleanse and moisturize the skin.
A composition and a “kit” comprising the composition, presumably in containers with instructions, i.e. nonfunctional printer matter, are not patentably distinct products, and thus claim 33 is also obvious for the same reasons discussed. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “the EU risk assessment report” of 2003 “reports human cases of the effects of H2O2 on mammals”, that the cited Symons reference “was published prior to the publication of the EU report”, and “the EU report warns that…hydrogen peroxide may be particularly dangerous in surgical operations when used in close spaces or under pressure, where liberated oxygen cannot escape because gas embolism is caused by H2O2”. 
The Examiner, however, would like to point out the following:
1. Applicant appears to be confusing the US Patent and Trademark Office and the laws and regulations controlling the grant of a U.S. Patent for a temporary monopoly on a product or method, with the US Food and Drug Administration and the laws and regulations controlling whether a drug product is deemed safe and effective for marketing to the consumer.
2. Symons discloses that a composition comprising 0.06-3 wt% hydrogen peroxide (H2O2) can be injected directly into a tumor for a potent antitumor effect with minimal to no side effects. Employing 0.1-3.5 wt% hydrogen peroxide as a antitumor treatment (i.e. as claimed here) is thus simply not a patentable advance in the art, regardless of whether this method is guaranteed safe or not. 
3. Further, one of ordinary skill in the medical arts would know that many if not all pharmaceutical drugs can be toxic and even lethal at a high enough concentration or if taken in excessive quantities. Symons is applying 0.06-3 wt% hydrogen peroxide directly to a local tumor site in a controlled manner, and reports that the treatment is not only effective against cancer (which itself can be dangerous and lethal), but that no side effects were detected. Hence, one of ordinary skill in the art would certainly not be deterred from practicing such a method for cancer treatment. The EU reports of human poisoning by ingestion of 35% hydrogen peroxide or even ingestion of dilute hydrogen peroxide, i.e. 3%, in copious amounts by an infant are not going to impact the obviousness of applying 0.06-3 wt% hydrogen peroxide directly to a local tumor site in a controlled manner to successfully treat cancer with minimal to no side effects.
ii) Applicant contends that “neither Symons nor Brown discloses the unexpected effect of hyaluronic acid in alleviating the irritation of hydrogen peroxide”.
The Examiner, however, would like to point out the following:
1. Applicant has not proven that the alleged effect exists or is even unexpected. 
2. The instant claims are directed to a composition comprising the specified amount of hydrogen peroxide and hyaluronic acid. Applicant’s intended use is of no consequence, and the composition. The cited prior art renders obvious the claimed composition itself, and this is sufficient to preclude its patentability. The prior art need not disclose that hyaluronic acid alleviates the irritation of hydrogen peroxide. 
iii) Applicant contends that “claim 31 recites consisting essentially of”, that “Murad discloses a…composition comprising hydrogen peroxide, a moisturizing agent, and an anti-inflammatory agent”, and “there is no reason that Murad can be modified to eliminate the anti-inflammatory agent as in claim 31”. 
The Examiner, however, would like to point out the following:
1. Applicant appears to be confusing the transitional phrase “consisting essentially of” with “consisting of”. Applicant’s assertion that claim 31 necessarily excludes an anti-inflammatory agent is baseless. 
2. On the contrary, one of ordinary skill in the art would recognize that the claimed composition certainly does not exclude an anti-inflammatory agent at all. Indeed, both H2O2 and hyaluronic acid themselves are anti-inflammatory agents, and these two agents are necessarily required in the claimed composition. Applicant has not provided any hard evidence that including an anti-inflammatory agent will thus materially affect the basic and novel characteristics of the invention. If anything, the opposite is true. One of ordinary skill in the art would know that inflammation is closely linked to cancer, and anti-inflammatory agents are often employed to treat cancer or as part of a cancer treatment regimen. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID BROWE/Primary Examiner, Art Unit 1617